J. S76030/16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


IN THE INTEREST OF: J.C.E., A MINOR         :     IN THE SUPERIOR COURT OF
                                            :          PENNSYLVANIA
APPEAL OF: J.C.E., A MINOR                  :
                                            :
                                            :
                                            :
                                            :
                                            :
                                            :     No. 1258 EDA 2016

                Appeal from the Dispositional Order April 8, 2016
                 In the Court of Common Pleas of Bucks County
               Criminal Division at No(s): CP-09-JV-0000045-2016

BEFORE: STABILE, J., DUBOW, J., and STEVENS, P.J.E. *

MEMORANDUM BY DUBOW, J.:                          FILED DECEMBER 12, 2016

        Appellant J.C.E. appeals from the adjudication of delinquency entered

by the Juvenile Division of the Bucks County of Common Pleas on April 8,

2016.      He challenges the sufficiency of the evidence supporting the

determination that he was in need of supervision. After careful review, we

affirm.

        On December 4, 2015, when he was seventeen years old, Appellant

and a co-conspirator brutally beat a juvenile in the 900 block of Avenue B in

Middletown Township, Bucks County. The victim sustained a concussion, a

cut near his right eye requiring stitches, swelling in both eyes, and

numerous minor lacerations and scrapes on both sides of his face. Several


*
    Former Justice specially assigned to the Superior Court.
J. S76030/16


students in a nearby school bus videotaped the incident with their cell

phones.     Appellant   was   charged   with    Conspiracy,   Simple   Assault,

Harassment, Disorderly Conduct – Engage in Fighting.1

     The juvenile court held a non-adversary proceeding on April 8, 2016,

at which Appellant admitted to his involvement in the assault, and stated

that it had resulted from the victim throwing eggs at Appellant’s house, and

once wearing a shirt with a confederate flag on it and trying to shake

Appellant’s hand while “flaunting his shirt.”   N.T. Hearing, 4/8/16, at 16.

The Commonwealth stated that “it would be willing to agree to expunge the

incident from Appellant’s record if he were to successfully complete the

[Youth Service Progress] program.” Id. at 3.

     To assist the court in determining whether he was in need of

supervision, Appellant testified that he had turned 18 years old, that he had

been expelled from Neshaminy High School during his senior year as a result

of the incident, and was attending Brandywine Virtual Academy. He further

testified that he works 20 to 28 hours per week at Foot Locker, and that he

saw a licensed social worker who prepared an evaluation indicating that he is

not “really in need” and does not have “any psychological problems” Id. at

8. He further testified that he does not use drugs or alcohol, id., and that



1
 18 Pa.C.S. § 903; 18 Pa.C.S. § 2701(a)(1); 18 Pa.C.S. § 2709(a)(1); and
18 Pa.C.S. § 5503(a)(1), respectively.




                                    -2-
J. S76030/16


“nothing justifies” his involvement in the fight that he “regrets [] every day.”

Id. at 16.

        After argument from Appellant’s counsel, the court found Appellant to

be in need of supervision and adjudicated him delinquent.            The court

imposed indefinite probation, directed Appellant to complete six ACT 2

weekends as needed, and participate in the Youth Service Progress program,

including 30 hours of community service work.          The court also directed

Appellant to write a letter of apology to the victim and to have no contact

with the victim or his family.

        Appellant timely appealed.      Both Appellant and the juvenile court

complied with Pa.R.A.P. 1925.

        Appellant presents the following question for review: “Did the Juvenile

Court err in adjudicating Appellant delinquent?” Appellant’s Brief at 3.

        Appellant avers that the trial court “erred in determining that [he] was

in need of treatment and supervision” because “[a]side from the serious

nature of injuries, no evidence was presented by either the Assistant District

Attorney or the assigned Probation Officer to demonstrate that any services

were warranted, or how the specific case plan adopted was designed to aid

the juvenile.”    Id. at 4.      He also implies that the court overstated the

seriousness of the offenses because the District Attorney “only” charged him

with misdemeanors. See Appellant’s Brief at 7.

2
    Assertive Community Treatment (“ACT”)



                                        -3-
J. S76030/16


      We note the relevant standard of review:

      The Juvenile Act grants juvenile courts broad discretion when
      determining an appropriate disposition .... We will disturb a
      juvenile court's disposition only upon a showing of a manifest
      abuse of discretion.

In re T.L.B., 127 A.3d 813, 817 (Pa. Super. 2015), appeal denied, 138 A.3d

6 (Pa. 2016) (citation omitted).

      Abuse of discretion is defined as:

      It is not sufficient to persuade the appellate court that it might
      have reached a different conclusion; it is necessary to show an
      actual abuse of the discretionary power. An abuse of discretion
      will not be found based on a mere error of judgment, but rather
      exists where the court has reached a conclusion that overrides or
      misapplies the law, or where the judgment exercised is
      manifestly unreasonable, or the result of partiality, prejudice,
      bias or ill-will.

Commonwealth v. Brown, 134 A.3d 1097, 1105–06 (Pa. Super. 2016),

appeal denied, 145 A.3d 161 (Pa. 2016).

      An adjudication of delinquency requires the juvenile court to find that

the juvenile (1) has committed a delinquent act, and (2) is in need of

treatment, supervision, or rehabilitation.   Commonwealth v. M.W., 39

A.3d 958, 959 (Pa. 2012).

      In the instant case, the trial court addressed Appellant’s claim that

supervision is not needed as follows:

      We rejected counsel’s assertions that due to the ‘atypical’
      characterization of Appellant’s conduct in this specific incident
      that services were not required. In addition to the need for
      rehabilitation, supervision and other services related to issues
      discussed below, the nature of the seriousness of the beating is



                                     -4-
J. S76030/16


      sufficient to require treatment in an effort to prevent repeated
      behavior of that nature.
                                       ***

      At the time of our Adjudication, Appellant raised the issue of the
      need for supervision and services by urging us to consider the
      positive nature of [ ] Appellant’s family life; his positive work
      ethic; his lack of a prior criminal history; his educational
      endeavors and a determination by his psychologist that there
      was no need for psychotherapy. We took those factors into
      account but found that the lack of mitigating factors in the
      attack; the sheer brutality of the attack; the exceptional severity
      of the physical injuries suffered by the victim; the nature and
      causative factors that led to the attack; the conspiratorial nature
      of the attack; the unapologetic, sport-like nature of the attack;
      as well as that the denigration of the seriousness of the offenses
      would result in an appearance of condonation and
      encouragement of future similar behavior, all of which would be
      to the ultimate detriment of the juvenile and the community.
      The totality of the circumstances warranted our adjudication of
      delinquency based on the admitted facts and the demonstrated
      need for treatment, rehabilitation and supervision for the
      protection of the [ ] Appellant as well as the protection of the
      community.

Trial Court Opinion, dated June 9, 2016, at 5-6.

      Appellant has not provided any case law to support the same argument

that he presented to the trial court, and which the trial court rejected.3 Our

review of the record supports the trial court’s disposition and we cannot


3
  In fact, Appellant notes that “[s]tudies have shown that adolescents are
less likely to consider the consequences of their actions, understanding the
perspective of others or restraining impulses,” behavior which has been
“attribute[d] … to slow development of the frontal lobe in late teens.”
Appellant’s Brief at 9, n.3 (citation to amicus brief filed in Roper v.
Simmons, 543 U.S. 551, 561 (2005) omitted). Because Appellant is still in
his “late teens,” the information cited by Appellant actually supports the trial
court’s conclusion that supervision is needed.




                                     -5-
J. S76030/16


conclude that the trial court’s imposition of supervision “overrides or

misapplies   the   law,”   or   that   “the   judgment   exercised   is   manifestly

unreasonable, or the result of partiality, prejudice, bias or ill-will.” Brown,

supra.

     Dispositional Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 12/12/2016




                                        -6-